DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on October 19, 2020 for the patent application 16/048,942 originally filed on July 30, 2018. Claims 1, 9, and 15 are amended. Claims 7, 14, and 20 are canceled. Claims 1, 9, and 15 are independent claims. Claims 1-6, 8-13, and 15-19 remain pending. 
The first office action of July 24, 2020 is fully incorporated by reference into this Final Office Action.

Claim Objections
Claims 1-6, 8-13, and 15-19 are objected to because of the following informalities: typographical errors.
In claim 1, and substantially similar limitations in claims 9 and 15, recites the limitation “the one or mor flags.” The Examiner reasonably believes this is a typographical error and should be corrected to “the one or [[mor]] more flags.” Appropriate correction is required. 
Dependent claims 2-6, 8, 10-13, and 16-19 are also objected to based on their respective dependencies to claims 1, 9, and 15.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computer-implemented method” (i.e. a process), claim 9 is directed to “a system” (i.e. a machine), and claim 15 is directed to “a computer-program product” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “searching content,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “determining a plurality of tutorials associated with a product; filtering the plurality of tutorials based on a user profile to generate a candidate set of tutorials; dynamically generating one or more flags representing one or more tutorials in the candidate set of tutorials, wherein each of the one or more flags is generated by determining a respective icon for each of the one more tutorials, wherein the respective icon for each of the one more tutorials is based on a class of each tutorial and upon the user profile: and displaying at least one of the one or more flags.” 
“collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “augmented reality (AR) viewer” is claimed, as this are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “searching content,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “augmented reality (AR) viewer” is claimed this is a generic, well-known, and conventional computing element. As evidence that this is a generic, well-known, and conventional computing element, Applicant’s specification discloses it in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2-6, 8, 10-13, and 16-19 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-6, 8, 10-13, and 16-19 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claims 1, 9, and 15. Therefore, claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 6, 9, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jhawar et al. (hereinafter Jhawar; US 2018/0181810), in view of George et al. (hereinafter George; US 2009/0150807).
Regarding claim 1, and substantially similar limitations in claims 9 and 15, Jhawar discloses a computer-implemented method comprising: 
determining a plurality of tutorials associated with a product visible through an augmented reality (AR) viewer in an AR system (Jhawar [0045], “The context determination engine (e.g. 210 of FIG. 2) can determine that multiple contexts exist within the view (e.g. display 122 of FIG. 1) of a wearable device, in this case a first context 310a and a second context 320a is presented. A first dashboard indicator 302a and a second dashboard indicator 304a are presented to a user via the user interface (e.g. 230 of FIG. 2) indicating that content is available for each of physical units A and B being viewed through the display as well as available for selection by a user.”); 
filtering the plurality of tutorials based on a user profile to generate a candidate set of tutorials (Jhawar [0032], “available applications, documentation, links, and the like, can be filtered or presented to a user based on a user profile, context, and/or viewing position of the wearable device, one or more commands received by the wearable device, and/or objects detected or recognized by the wearable device.”); 
dynamically generating one or more flags representing one or more tutorials in the candidate set of tutorials (Jhawar Fig. 3A, showing first dashboard indicator 302a and second dashboard indicator 304a, representing one or more tutorials in the candidate set of tutorials); and
displaying at least one of the one or more flags to via the AR viewer (Jhawar Fig. 3A and [0045], “The context determination engine (e.g. 210 of FIG. 2) can determine that multiple contexts exist within the view (e.g. display 122 of FIG. 1) of a wearable device, in this case a first context 310a and a second context 320a is presented. A first dashboard indicator 302a and a second dashboard indicator 304a are presented to a user via the user interface (e.g. 230 of FIG. 2) indicating that content is available for each of physical units A and B being viewed through the display as well as available for selection by a user.”, dashboard indicators 302a and 304a are determined icons representing tags/flags for each content/tutorial).
Jhawar does not explicitly teach wherein each of the one or more flags is generated by determining a respective icon for each of the one or more tutorials, wherein the respective icon for each of the one or more tutorials is based on a class of each tutorial and upon the user profile. 
However, George discloses wherein each of the one or more flags is generated by determining a respective icon for each of the one or more tutorials, wherein the respective icon for each of the one or presenting a graphical user interface (GUI) that includes interface icons based on user context, includes, for a current user, determining a change in user context associated with the GUI… the step of determining is preferably automatically triggered by at least one factor from a group of factors, the group of factors including a) a creation date of a data item associated with the current user, b) a modification date of a data item associated with the current user, c) a last-accessed date of a data item associated with the current user, d) a type of a data item associated with the current user, e) a location of a data item associated with the current user, f) a category of a data item's content, the data item associated with the current user, g) a size of a data item, the data item associated with the current user, h) a source of a data item associated with the current user and i) a completeness of a data item associated with the current user,” the icon for the content (“the tutorial”) is determined based on “a class” of the content and the user profile).
George is analogous to Jhawar, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Jhawar, to include wherein each of the one or more flags is generated by determining a respective icon for each of the one or more tutorials, wherein the respective icon for each of the one or more tutorials is based on a class of each tutorial and upon the user profile, as taught by George, so that the display will include icons based on the user’s personal circumstances (George [0004-0006]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 6, and substantially similar limitations in claims 13 and 19, Jhawar in view of George discloses filtering the candidate set of tutorials based on a space criterion to generate a final set of tutorials (Jhawar [0027], “the digital tags as previously described can be associated with a specific place and/or orientation to provide context for a user. Using determined contextual information, a wearable device can automatically present a set or subset of digital tags for a user to navigate content with. In this way, a digital tag can be associated to the content as well as a location and direction”, the contextual information of Jhawar is equivalent to the space criterion of the instant claims); 
wherein the dynamically generating the one or more flags representing the one or more tutorials in the candidate set of tutorials comprises dynamically generating a flag representing each tutorial in the final set of tutorials (Jhawar [0043], “after the wearable device 260 is initialized and loaded with one or more tagged pieces of content, the content retrieval engine 220 can present one or more pieces of relevant or suggested content based on the determined context via a user interface 230. In this way the content retrieval engine 220 can filter the content initially loaded onto the device.”, the tags of Jhawar is equivalent to the flags of the instant claims).

Claims 2, 3, 5, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jhawar in view of George, in further view of Cornelius et al. (hereinafter Cornelius), United States Patent Application Publication 2015/0074022.
Regarding claim 2, and substantially similar limitations in claims 10 and 16, Jhawar in view of George does not explicitly teach that the filtering the plurality of tutorials based on the user profile comprises:  calculating a respective user relevance score for each tutorial in the plurality of tutorials, based on the user profile. 
However, Cornelius discloses that the filtering the plurality of tutorials based on the user profile comprises:  calculating a respective user relevance score for each tutorial in the plurality of tutorials, based on the user profile (Cornelius [0026], “Example media content sources can include… online educational content”, “media content recommendation service can score media content based on such factors as… a user rating (a particular user's judgment of the program inferred from how long the user listened to episodes of the program); a content rating (e.g. a measure of how closely the content and topic matches a user's interests)”).
Cornelius is analogous to Jhawar in view of George, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Jhawar in view of George, to include that the filtering the plurality of tutorials based on the user profile comprises:  calculating a respective user relevance score for each tutorial in the plurality of tutorials, based on the user profile, as taught by Cornelius, in order to reduce user effort in identifying potential content to access (Cornelius [0005]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 3, and substantially similar limitations in claims 11 and 17, Jhawar in view of George does not explicitly teach wherein the filtering the plurality of tutorials based on the user profile further comprises: calculating a respective peer relevance score for each tutorial in the plurality of tutorials, based on one or more other user profiles deemed similar to the user profile. 
However, Cornelius discloses wherein the filtering the plurality of tutorials based on the user profile further comprises: calculating a respective peer relevance score for each tutorial in the plurality of tutorials, based on one or more other user profiles deemed similar to the user profile (Cornelius [0026], “the media content recommendation service can score media content based on such factors as… a peer rating (e.g. a judgment of the media content by other users similar to the user).”).
Cornelius is analogous to Jhawar in view of George, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Jhawar in view of George, to include wherein the filtering the plurality of tutorials based on the user profile further comprises: calculating a respective peer relevance score for each tutorial in the plurality of tutorials, based on one or more other user profiles deemed similar to the user profile, as taught by Cornelius, in order to reduce user effort in identifying potential content to 
Regarding claim 5, and substantially similar limitations in claims 12 and 18, Jhawar in view of George does not explicitly teach that the filtering the plurality of tutorials based on the user profile further comprises: including a first set of tutorials, selected from the plurality of tutorials , in a user list of tutorials based on the respective user relevance scores of the first set of tutorials; including a second set of tutorials, selected from the plurality of tutorials, in a peer list of tutorials based on the respective peer relevance scores of the second set of tutorials; calculating a respective final score for each tutorial in the first set of tutorials and for each tutorial in the second set of tutorials, wherein the final score of a tutorial is based on the respective user relevance score and the respective peer relevance score; and selecting the candidate set of tutorials from the first set of tutorials and the second set of tutorials, based on the respective final scores of the first set of tutorials and the second set of tutorials.
However, Cornelius discloses that the filtering the plurality of tutorials based on the user profile further comprises: including a first set of tutorials, selected from the plurality of tutorials (Cornelius [0026], “Example media content sources can include… online educational content”), in a user list of tutorials based on the respective user relevance scores of the first set of tutorials (Cornelius [0026], “media content recommendation service can score media content based on such factors as… a user rating (a particular user's judgment of the program inferred from how long the user listened to episodes of the program); a content rating (e.g. a measure of how closely the content and topic matches a user's interests)”); including a second set of tutorials, selected from the plurality of tutorials, in a peer list of tutorials based on the respective peer relevance scores of the second set of tutorials (Cornelius [0026], “the media content recommendation service can score media content based on such factors as… a peer rating (e.g. a judgment of the media content by other users similar to the user).”); calculating a respective final score for each tutorial in the first set of tutorials and for each tutorial in the second set The algorithm can evaluate media content with a formula that combines various factors as… a user rating… and/or a peer rating”); and selecting the candidate set of tutorials from the first set of tutorials and the second set of tutorials, based on the respective final scores of the first set of tutorials and the second set of tutorials (Cornelius [0026], “the sorted list can be received by a media player application”).
Cornelius is analogous to Jhawar in view of George, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Jhawar in view of George, to include that the filtering the plurality of tutorials based on the user profile further comprises: including a first set of tutorials, selected from the plurality of tutorials , in a user list of tutorials based on the respective user relevance scores of the first set of tutorials; including a second set of tutorials, selected from the plurality of tutorials, in a peer list of tutorials based on the respective peer relevance scores of the second set of tutorials; calculating a respective final score for each tutorial in the first set of tutorials and for each tutorial in the second set of tutorials, wherein the final score of a tutorial is based on the respective user relevance score and the respective peer relevance score; and selecting the candidate set of tutorials from the first set of tutorials and the second set of tutorials, based on the respective final scores of the first set of tutorials and the second set of tutorials, as taught by Cornelius, in order to reduce user effort in identifying potential content to access (Cornelius [0005]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jhawar in view of George and Cornelius, and in further view of Klapuri et al. (hereinafter Klapuri), United States Patent 9,767,705.
Regarding claim 4, Jhawar in view of George and Cornelius does not explicitly teach wherein the calculating a respective peer relevance score for each tutorial in the plurality of tutorials, based on one or more other user profiles deemed similar to the user profile, comprises: identifying a set of other users deemed to have similar skills to a user of the user profile; and calculating the peer relevance score for each tutorial in the plurality of tutorials, based on the one or more user profiles of the set of other users deemed to have similar skills to the user. Cornelius teaches determining a peer relevance score based on similarity between the user and other users, but does not disclose how the similarity is judged (Cornelius [0026], “the media content recommendation service can score media content based on such factors as… a peer rating (e.g. a judgment of the media content by other users similar to the user).”). 
However, Klapuri discloses wherein the calculating a respective peer relevance score for each tutorial in the plurality of tutorials, based on one or more other user profiles deemed similar to the user profile, comprises: identifying a set of other users deemed to have similar skills to a user of the user profile; and calculating the peer relevance score for each tutorial in the plurality of tutorials, based on the one or more user profiles of the set of other users deemed to have similar skills to the user (Klapuri col. 16 lines 8-24, determining a user’s similarity with peers by “skill characteristic values and/or profiles”).
Klapuri is analogous to Jhawar in view of George and Cornelius, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Jhawar in view of George and Cornelius, to include wherein the calculating a respective peer relevance score for each tutorial in the plurality of tutorials, based on one or more other user profiles deemed similar to the user profile, comprises: identifying a set of other users deemed to have similar skills to a user of the user profile; and calculating the peer relevance score for each tutorial in the plurality of tutorials, based on the one or more user profiles of the set of other users deemed to have similar skills to the user, as taught by Klapuri, in order to link likeminded users .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jhawar in view of George, in further view of Mildrew et al. (hereinafter Mildrew), United States Patent Application Publication 2018/0143756.
Regarding claim 8, Jhawar in view of George does not explicitly teach that the dynamically generating the flag representing each tutorial in the final set of tutorials comprises determining a respective size of the flag for each tutorial, wherein the respective size of each flag is based on the user profile. 
However, Mildrew discloses that the dynamically generating the flag representing each tutorial in the final set of tutorials comprises determining a respective size of the flag for each tutorial, wherein the respective size of each flag is based on the user profile (Mildrew [0003], displaying tags in an augmented reality device; Mildrew [0105], “The size, shape and appearance of a tag icon can vary. In some embodiments, the size, shape and appearance of a tag icon for a tag can be tailored based on the preferences of the author or system that applies the tag,” the size of the tag icon can change based on the system or author preferences; also Mildrew [0108], “the entity can customize the particular tags and/or tag icons that are presented to end users based on a characteristic of the end user (e.g., a preference, a profile, a demographic characteristic, etc.), a characteristic of the client device (e.g., type and size of display), a viewing context (e.g., including location, time of day, time of year, mobility state, etc.), and the like,” the tags and/or tag icons can be presented based on end user profiles).
Mildrew is analogous to Jhawar in view of George, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Jhawar in view of George, to include that the dynamically generating .

Response to Arguments
Claim Rejections Under 35 U.S.C. § 101 
Applicants respectfully assert that the claims apply the alleged judicial exception in a meaningfully way and that the pending claims clearly do no attempt to monopolize the alleged judicial exception.
The Examiner respectfully disagrees that the limitations of the claims do not tie up a judicial exception. Questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the 2019 PEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more… the latter pose no comparable risk of pre‐emption, and therefore remain eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. In the present case, as previously explained above under the two‐part framework from Alice Corp. and Mayo, the Applicant’s claims are not providing a “practical application” and do not provide anything "significantly more.” The claims as amended are not broadly written to pre-empt, such that others can practice them. It is due to the generic nature of the limitations being claimed as a generic computer performing the claimed abstract idea that supports the notion of preemption. As such, the argument is not persuasive.


Claim Rejections Under 35 U.S.C. § 102(b)

Applicant’s arguments with respect to the prior rejection under 35 U.S.C. §102 have been considered but are moot, because Applicant’s amendments warrant a new ground of rejection under 35 U.S.C. §103. As such, the argument is not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Meuninck et al. (US 2009/0293014) Multimedia content information display methods and device
Reitan (US 2013/0050260) Coherent presentation of multiple reality and interaction models
Gibbon et al. (US 10,650,239) Context-based object location via augmented reality device
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SA/               Examiner, Art Unit 3715                                                                                                                                                                                  

/ROBERT P BULLINGTON/               Primary Examiner, Art Unit 3715